DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 5/20/2022.  Claims 1, 2 and 5 have been amended.  Claims 10-20 have been withdrawn.  Claims 1-9 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1 is within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 1 recites: 
1. A multiple account transaction method, comprising: 
receiving, by an access device, a first account number associated with a first account; 
sending, by the access device, a multiple account eligibility check request message comprising the first account number; 
receiving, by the access device, a multiple account eligibility confirmation message comprising at least one multiple account identifier; 
displaying, by the access device, the at least one multiple account identifier; 
receiving, by the access device, a selection input of a second account associated with a second account number; 
upon receiving the selection input, generating, by the access device, an authorization request message based upon the selection input, wherein the authorization request message comprises a multiple account transaction flag, a transaction amount, and a reimbursement amount that is less than or equal to the transaction amount; 
sending, by the access device, the authorization request message to a payment network; and 
receiving, by the access device, an authorization response message generated based on the authorization request message.

Referring to the bolded limitations above, independent claim 1 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 1 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 1 only recites the simple legal or commercial interaction of conducting a transaction with a payment instrument.  Accordingly, claim 1 is directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 1, since this claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claim 1 of an access device does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 1 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 1, this claim recites known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, multiple account payment instruments are notoriously well known as evidenced by the references cited on the PTO-892 dated 12/29/2021.  Moreover, the access device of claim 1 is a known device, as discussed in paragraph [0052] of the Applicant’s specification.   Accordingly, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 1 is not patent eligible.  Dependent claims 2-9 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-9 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional transaction information, formatting and messaging (2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2014/0279474) in view of Amaro (US 2013/0124263).
Claim 1 recites:
A multiple account transaction method, comprising: (Evans, [0003], method, system)
receiving, by an access device, a first account number associated with a first account; (Evans, Figs. 2A-C, [0047], POS, card information 204; [0054], transaction includes account number; [0027], accounts.  Referring to paragraph [0053] of the Applicant’s specification, “account number” is defined as “any suitable information associated with an account”.)
sending, by the access device, a multiple account eligibility check request message comprising the first account number; (Evans, Figs. 2A-C, [0049], PoS terminal queries for list of eligible types of restricted use accounts)
receiving, by the access device, a multiple account eligibility confirmation message comprising at least one multiple account identifier; (Evans, Figs. 2A-C, [0049], PoS terminal generates restricted use account white list matching status 206)
displaying, by the access device, the at least one multiple account identifier; (Evans, Figs. 2A-C, [0051], account recommendation message 212)
receiving, by the access device, a selection input of a second account associated with a second account number; (Evans, Figs. 2A-C, [0053], user selects account 214; Table 5 shows FSA account has account number)
upon receiving the selection input, generating, by the access device, an authorization request message based upon the selection input, wherein the authorization request message comprises a multiple account transaction flag, a transaction amount, and a reimbursement amount that is less than or equal to the transaction amount; (Evans, [0026], restricted-use account payment/reimbursement; Figs. 2A-C, [0057], [0058], payment request message 216; Figs. 3A-3D, [0095]-[0097], reimbursement process, separate bill.  Although the above disclosures in Evans are believed to show a “reimbursement amount” under BRI, it is further noted that Amaro, [0207], discusses automation of reimbursement of funds with respective accounts.  If necessary, it would have it would have been obvious to one of ordinary skill in the art at the time of invention to include the reimbursement of Amaro in the payment request of Evans in order to satisfy rules of restricted use accounts as discussed in Amaro, [0207].  Further, it would have it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Amaro in Evans since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of transaction services and one of ordinary skill in the art would recognize the combination to be predictable.) 
sending, by the access device, the authorization request message to a payment network; and (Evans, Figs. 2A-C, [0054], payment request message 216; [0062], account issuing network 230 reviews and verifies payment request)  
receiving, by the access device, an authorization response message generated based on the authorization request message.  (Evans, Figs. 2A-C, [0064], approval notice 223)
Claim 2 recites:
The method of claim 1, wherein the at least one multiple account identifier is an indicator that the second account number is associated with the first account number.  (Evans, Figs. 2A-C, [0054], common account number)
Claim 3 recites:
The method of claim 2, wherein the second account number corresponds to at least one of a healthcare flexible spending account ("FSA"), a health savings account ("HSA"), an electronic benefit transfer account ("EBT"), an education savings plan account, or any combination thereof.  (Evans, Figs. 2A-C, [0055], FSA, HSA accounts) 
Claim 4 recites:
The method of claim 3, further comprising determining whether an item is eligible for purchase using the second account number.  (Evans, Figs. 2A-C, [0051], [0052], eligible items)
Claim 5 recites:
The method of claim 4, wherein the authorization request message further comprises the second account number.  (Evans, Figs. 2A-C, [0058], PoS payment request message 216 may include a full PAN number of the account; [0059], [0060], payment request  message includes split tender information for categorized items and the respective payment account)


Claim 6 recites:
The method of claim 1, wherein the at least one multiple account identifier is the multiple account transaction flag.  (Evans, Figs. 2A-C, [0057]-[0058] and Table 6, MPOC card number)
Claim 7 recites:
The method of claim 1, wherein the authorization request message and the authorization response message are formatted according to a messaging specification, as defined in ISO 8583.  (Evans, Figs. 2A-C, [0048], Visa ISO 8583 messaging format)
Claim 8 recites:
The method of claim 1, wherein the step of receiving, by the access device, the first account number, comprises performing an interaction between a payment device and the access device.  (Evans, Figs. 2A-C, [0053], swiping a magnetic payment card)
Claim 9 recites:
The method of claim 8, wherein the interaction comprises at least one of reading a magnetic stripe of the payment device, reading an integrated circuit of the payment device, communicating wirelessly with the payment device, or any combination thereof.  (Evans, Figs. 2A-C, [0053], swiping a magnetic payment card, tapping on an electronic wallet)

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial and legal interactions.  As noted in the title and recited in the claims, the invention is directed to making a payment using multiple transaction accounts, which is clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Regarding “the authorization request message is generated upon receiving the selection input and that it includes, in addition to what is already cited in the claim (a multiple account transaction flag and a transaction amount), a reimbursement amount that is less than or equal to the transaction amount. Further amendments to claim 1 specify that the authorization request message is sent to a payment network and that the authorization response received by the access device is generated based on the authorization request message”, it is respectfully noted that these operations are performed by generic computer components and the recitation of generic components in a claim does not preclude a claim from reciting an abstract idea.  The Examiner respectfully disagrees that these features demonstrate an improvement to technology as the operations are performed by generic computer components.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, “the improved access device”, does not fall into one of these categories in view of the claims do not limit the structure of the access device, the specification at paragraph [0052] specifically notes “the term “access device” may be any suitable device”, and the access device does not show applying the judicial exception with a particular machine.  Please see MPEP 2106.05(b).
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the feature cited by the Applicants, “a non-conventional and non-generic authorization request message that includes a multiple account transaction flag, a transaction amount, and a reimbursement amount that is less than or equal to the transaction amount”, is a known activity as the various transaction details are all conventional, as is the authorization request message itself, as billions of authorization request messages are transmitted daily.   
Regarding the rejections under 35 U.S.C. 102, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues Evans does not discuss the reimbursement amount in the payment authorization request.  Paragraph [0071] of the Applicant’s specification refers to “reimbursement amount that corresponds to the total price or value of the eligible items purchased”.  Evans, in at least [0057]-[0061], clearly discloses breaking down items and amounts eligible to be paid for using restricted-use accounts such as an HSA.  However, as the word “reimbursement” is not specifically used in Evans in the identical context as claimed, Amaro has been added to clarify that reimbursement of restricted-use accounts is known.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Pourfallah (WO 2012/135796) discusses generating a reimbursement authorization request massage, Abstract.
Bull (US 11,244,405) discusses automating reimbursement of an FSA, Fig. 3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/




/ERIC T WONG/Primary Examiner, Art Unit 3692